                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF DEFENDANT
                                      15                                                    MAREJKA SACKS IN SUPPORT OF
                                                 vs.                                        DEFENDANTS’ MOTION FOR
                                      16                                                    SUMMARY JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                               DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
                                       1          I, Marejka Sacks, declare as follows:

                                       2          1.      I am over the age of 18 years, and a defendant in this action. I have personal

                                       3   knowledge of the following facts and if called as a witness, could and would testify competently

                                       4   thereto.

                                       5          2.      From around 1982 to 1990, I worked in various legal positions, beginning as a

                                       6   legal secretary for various law firms, and then as a paralegal. My work varied from part-time to

                                       7   full-time. Around 1990, I left the legal field to run and operate a printing company which I did

                                       8   for the next approximately 20 years.

                                       9          3.      In July 2010, I obtained my paralegal certification and AS in paralegal studies
                                      10   from West Valley College. I thereafter posted my resume on Craigslist, and received a call in or

                                      11   around September 2010 from Tanya Moore at the Moore Law Firm, P.C. (“Moore Law Firm”).
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   While I had previous legal experience, I considered my application to be for an entry level
      Los Angeles, CA 90071




                                      13   paralegal position since so much time had elapsed since I had worked in the legal field.

                                      14          4.      I interviewed at the Moore Law Firm in downtown San Jose, first with Tanya

                                      15   Moore, and then Tanya and Randy Moore together. They explained that the firm specialized in

                                      16   criminal defense and other related matters, but had begun a civil rights practice, representing

                                      17   persons with disabilities in federal court. I volunteered that my father was disabled, both visually

                                      18   and in his mobility.

                                      19          5.      I visited with my dad at least once a week to take him out to dinner or otherwise,
                                      20   and witnessed firsthand how difficult it was for him to get around. My dad suffered several

                                      21   strokes (amongst many other medical conditions), and was very unstable walking. He always

                                      22   had to have his hands on my shoulders for support, and even then, we walked very slowly. I

                                      23   urged him to use his wheelchair, but he would usually refuse. He fell several times at home, and

                                      24   had to receive assistance from emergency responders.

                                      25          6.      Because of my experience with my dad, I knew that being disabled does not mean

                                      26   that a person cannot walk – it means that walking is very difficult or even dangerous. My dad
                                      27   had a disabled placard, and it was critical that we park as near an entrance as possible because if
                                      28                                                   -2-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   we couldn’t, there would be no way he could make it inside because he could not walk very far.

                                       2   In those instances, we would leave, or I’d pull as close to the door as possible and ask strangers

                                       3   for assistance helping my dad to the door while I then parked the car and met up with him at the

                                       4   entrance. We would then do the same thing getting back to the car.

                                       5          7.      The Moore Law Firm offered me a position as a paralegal at a rate of $20 per

                                       6   hour. I accepted the position, and began working for the firm in late September 2010 under the

                                       7   supervision of attorneys Tanya Moore, Kenneth Randolph Moore and later Zachary Best.

                                       8          8.      When I first joined the firm, I worked alongside their senior paralegal, Martha

                                       9   Alvizo (“Martha”). Martha handled client communications and drafting complaints, under the
                                      10   supervision of Tanya Moore. Martha also assisted with the firm’s criminal practice, mostly

                                      11   working with Randy Moore.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          9.      Immediately upon hiring me, I was tasked with drafting a motion for default
      Los Angeles, CA 90071




                                      13   judgment. Thereafter, I was tasked with drafting joint scheduling reports. I had no experience

                                      14   with federal practice, and it took me a while to get up to speed with federal procedure. I also

                                      15   spent a lot of time reorganizing the firm’s calendaring and document management systems.

                                      16          10.     Within a few months, I became responsible for most of the firm’s research and

                                      17   writing. Because the firm’s practice had primarily focused on criminal defense, learning the civil

                                      18   rights practice was new for everyone, including Randy and Tanya Moore. Because I

                                      19   demonstrated proficiency with research and writing (as I had during my paralegal studies), that
                                      20   became my primary responsibility in both trial and appellate work, a responsibility that

                                      21   continued until I left the firm in August 2019.

                                      22          11.     My pay was increased over my employment with the Moore Law Firm as my

                                      23   value to the firm increased. My pay was ultimately increased to $65 per hour, and stayed at that

                                      24   for approximately three years, and remained at $65 an hour when I left in August 2019.

                                      25          12.     During my time at the Moore Law Firm (as well as when it became the Mission

                                      26   Law Firm, A.P.C.), I was also responsible for preparing matters for and attending trial, including
                                      27   drafting trial briefs and pre- and post-trial motions, and direct and cross-examination outlines. I
                                      28                                                     -3-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   prepared clients for deposition and trial. I also had extensive contact with opposing counsel

                                       2   working on settlements – including attorneys at Sheppard Mullin. I further stayed abreast of

                                       3   evolving, relevant case law and advised the attorneys on integrating relevant developments into

                                       4   the litigation practice. Because of my background in printing, I also created firm marketing

                                       5   collateral and media responses. I also solicited pro bono opportunities in both the Eastern and

                                       6   Northern Districts, and assisted attorney Tanya Moore with pro bono prisoner actions.

                                       7          13.     Shortly after joining the Moore Law Firm, I noticed that our receptionist/office

                                       8   manager, Meylin Solozabal, was getting large envelopes in the mail full of receipts from clients.

                                       9   I asked her what the process was and why we were being given so many receipts. She told me
                                      10   that clients go to businesses, experience access issues, and then send receipts. Thereafter,

                                      11   Meylin explained, the client would be called to find out about what happened. It seemed to me
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   this was a wildly inefficient way of getting information about the client’s experience. I therefore
      Los Angeles, CA 90071




                                      13   suggested to Tanya Moore that clients be required to provide contemporaneous notes of their

                                      14   visits to businesses along with their receipts. In this manner, the client’s recollection would be

                                      15   fresher, and Meylin and the firm’s paralegals would not have to spend as much time obtaining

                                      16   the client’s information.

                                      17          14.     Although I had substantial involvement in the firm’s federal practice, I did not get

                                      18   involved in pre-filing matters or drafting complaints. I did not speak to investigators Geoshua

                                      19   Levinson or Rick Moore regarding investigations, or coordinate with them in any manner with
                                      20   regards to investigations. In fact, I knew (and still know) very little about the details of how the

                                      21   investigators go to businesses to verify client complaints or how we get the information back

                                      22   from them. Likewise, I do not draft the complaints or interact with the clients before a complaint

                                      23   is filed, except in very limited circumstances.

                                      24          15.     I did speak to Geoshua Levinson in matters unrelated to investigations involving

                                      25   problems with the firm’s information technology because he handled that for the firm. I also had

                                      26   occasion to speak with Geoshua Levinson when drafting motions for summary judgment, or
                                      27   other dispositive or related motions (and oppositions).         I have no recollection of ever
                                      28                                                     -4-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   communicating with Rick Moore regarding any investigations.

                                       2          16.     While I was at the Moore Law Firm (and Mission Law Firm), office

                                       3   manager/receptionist Meylin Solozobal, and paralegals Martha Alvizo, Kathy Powell, Whitney

                                       4   Law, and David Guthrie (and possibly others), were the employees whose responsibilities

                                       5   included working with investigators, communicating with clients, and drafting complaints.

                                       6          17.     For the most part, I did not even know we had filed any actions until a defendant

                                       7   appeared and I was contacted, usually for an extension of time to respond to the complaint.

                                       8   When defense counsel would inquire about the action itself, I would have to pull up the

                                       9   complaint and look at it for the first time, and review the client file. Until then, I knew nothing
                                      10   about the cases that were filed except for a very few limited instances.

                                      11          18.     However, based upon my review of the cases once a defendant appeared, it was
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   always my understanding that all cases were initiated when a disabled client sent in a receipt and
      Los Angeles, CA 90071




                                      13   notes of his or her experience at a business. Thereafter, the law firm would send Geoshua

                                      14   Levinson or Rick Moore to go to the business with the list of conditions the client had

                                      15   complained about. The investigator would report back his findings, and provide his photographs.

                                      16   From there, the attorney assigned to the case would make a decision as to whether he or she

                                      17   would agree to represent the client in an action involving that business. If the attorney agreed to

                                      18   representation, one of the paralegals would draft a complaint, the client would sign off on it via a

                                      19   verification, and a complaint would be filed.          My belief is based upon reviewing medical
                                      20   records, observing the process of firm employees receiving receipts from clients, seeing email

                                      21   exchanges between attorneys and other paralegals evaluating cases, being asked if certain

                                      22   conditions encountered by the client are worth pursuing, observing that quite a few cases were

                                      23   rejected, reviewing client Questionnaires (after lawsuits are filed), and sometimes reviewing

                                      24   client photographs showing the client at the business.

                                      25          19.     I did draft template complaints, especially when necessary to conform to changing

                                      26   law. Likewise, when a new legal issue arose outside Title III of the Americans with Disabilities
                                      27   Act, I would draft the legal portions of those claims. However, the factual details were still left to
                                      28                                                    -5-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   other paralegals/attorneys at the firm.

                                       2            20.   I was involved in Ronald Moore’s case against Robinson Oil Corporation which

                                       3   went to trial in the Northern District of California. Approximately one week prior to the February

                                       4   2012 trial, as we were preparing for trial, I met Ronald Moore for the first time when he came to

                                       5   the Moore Law Firm office to prepare for his testimony. Ronald Moore walked up the stairs to

                                       6   the office from the parking lot using his cane, and with what appeared to be a great deal of

                                       7   difficulty and pain.   During the time he was at the office, he complained frequently about his

                                       8   pain, and he had difficulty concentrating. Whenever we travelled to trial, he used his wheelchair.

                                       9   I would offer to open doors for him, but he would sternly tell me that he could do so himself, and
                                      10   would often use his cane to help him.

                                      11            21.   During my interactions with Ronald Moore, he told me some days are good, and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   some days are bad. On good days, he is able to do more than on bad days. He told me some days
      Los Angeles, CA 90071




                                      13   he cannot even get out of bed. Ronald Moore’s report to me was consistent with what I have

                                      14   learned in my experiences with people, especially my parents. My mother suffered from myriad

                                      15   ailments including chronic pain, and she could be good one day, and unable to do anything the

                                      16   next.

                                      17            22.   I believe the only time I met Ronald Moore was when we were preparing for, and

                                      18   attending, the Robinson Oil trial. At all times he appeared to me to be a person who struggled

                                      19   with pain, and who evinced difficulty walking.
                                      20            23.   In Ronald Moore’s case against Zlfred’s restaurant in Fresno, California, I did not

                                      21   become substantively involved until March 2015. Prior to that, my only involvement was to

                                      22   address a scheduling issue that arose with attorney Tanya Moore, about which I emailed defense

                                      23   counsel Moji Saniefar.

                                      24            24.   Once I became involved in the action, I reviewed the file. My review of the file

                                      25   included: a) a review of Ronald Moore’s case questionnaire wherein he detailed his April 14,

                                      26   2014 visit to Zlfred’s restaurant; b) Ronald Moore’s receipt from his visit; and c) the
                                      27   investigator’s photographs. That review gave me no reason to believe anything other than that
                                      28                                                    -6-
                                                   DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                                 ADJUDICATION
                                       1   Ronald Moore had visited Zlfred’s.      Further, during discovery, defendants’ attorney, Moji

                                       2   Saniefar, requested that we provide the meta data for the photographs investigator Geoshua

                                       3   Levinson took of the restaurant. When I reviewed the metadata, it showed that Levinson’s

                                       4   photographs were taken months after Ronald Moore’s visit, which is exactly what I anticipated.

                                       5   Ms. Saniefar also requested that Ronald Moore provide his credit card statement containing the

                                       6   April 14, 2014 purchase Ronald Moore made. That information was obtained from Ronald

                                       7   Moore, and once again, my review evidenced that the credit card used for the April 14, 2014

                                       8   purchase at Zlfred’s was Ronald Moore’s credit card.

                                       9          25.     Also during my work on the Ronald Moore action relating to Zlfred’s, I reviewed
                                      10   Ronald Moore’s medical records. I saw many references to chronic pain, degenerative disc

                                      11   disease, and hydrocephalus. It never occurred to me that Ronald Moore was faking it, or was not
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   disabled. At all times I believed him to be disabled, especially since he was Randy Moore’s
      Los Angeles, CA 90071




                                      13   brother, and Randy seemed fully assured of Ronald’s disability.

                                      14          26.     During the Zlfred’s lawsuit, and two other lawsuits in which attorney Moji

                                      15   Saniefar appeared to have some involvement and relationship with the defense attorney, Ty

                                      16   Kharazi, it became apparent that Ronald Moore’s disability would be challenged. It seemed to

                                      17   me that Ronald Moore’s testimony should be sufficient to establish his disability, but after

                                      18   talking to attorney Tanya Moore, it was decided that having an expert opine on his disability

                                      19   would be wise. As I recall, we had very little time to find an expert in time for expert witness
                                      20   disclosures, and so I searched for an expert witness service that could find us an expert in short

                                      21   order. Ultimately, I found American Medical Experts (“AME”). We provided AME Ronald

                                      22   Moore’s medical records – the same medical records that had been obtained by attorney Moji

                                      23   Saniefar in the Zlfred’s action.

                                      24          27.     AME found an expert witness who was qualified to opine on Ronald Moore’s

                                      25   medical conditions. As I recall, AME kept the identity of the expert secret until after the report

                                      26   was provided. Ultimately, we learned the identity of the expert, Dr. Mark Levin. Dr. Levin
                                      27   reviewed Ronald Moore’s medical records, and spoke to Ronald Moore as well. I reviewed Dr.
                                      28                                                  -7-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   Levin’s report, and it supported that Ronald Moore was substantially limited in his ability to

                                       2   walk.

                                       3           28.    Also during the Zlfred’s action, attorney Moji Saniefar retained investigators Nick

                                       4   and Raymond Franco to surveil Ronald Moore. I reviewed the video surveillance on numerous

                                       5   occasions. Nothing about the surveillance led me to believe that Ronald Moore is not disabled.

                                       6   There was one segment showing Ronald Moore walking in his front yard without any assistance.

                                       7   I viewed this as being a “good day” for Ronald. In the other segments, it showed Ronald Moore

                                       8   using his vehicle as support.    But what stood out to me in all the surveillance is that when

                                       9   Ronald Moore was out in public, he always travelled with his wheelchair. The video showed him
                                      10   consistently getting out of his vehicle, using his cane to get to the back, unloading his

                                      11   wheelchair, transferring to his wheelchair, and then wheeling to his destination. I fully believe
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Ronald Moore had no idea he was being watched, and therefore, it would make no sense to me
      Los Angeles, CA 90071




                                      13   that he would go through the effort of unloading his manual wheelchair or using it for

                                      14   transportation. And in many of the scenes, Ronald Moore was going to some type of alcohol or

                                      15   drug support facility – a place I do not believe he ever sued. In other words, he wasn’t just

                                      16   travelling around in his wheelchair to support lawsuits.

                                      17           29.    Further, about five or so years ago, I spent a few hours in a manual wheelchair,

                                      18   and wheeled myself around my neighborhood. I found it extremely difficult, especially where

                                      19   there were slopes and cross-slopes. Where there were curb cuts that were not perfectly smooth, I
                                      20   would nearly topple over. Having had this experience, it would seem to me utterly implausible

                                      21   for someone to ever choose to use a wheelchair if he could easily walk. The burden would be far

                                      22   too great.

                                      23           30.    I do not know how anyone could conclude that Ronald Moore is not disabled. I

                                      24   do not know how people can look at another person from the outside and know what they are

                                      25   going through, or what they are at that moment working to overcome. Even so, I for one have at

                                      26   all times believed, and continue to believe, that Ronald Moore is substantially limited in his
                                      27   ability to walk, based upon my personal observations, review of his medical records, and his
                                      28                                                   -8-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   expert’s report.

                                       2            31.    While I did not work with investigators, or draft complaints (other than in limited

                                       3   circumstances), I would be shocked if the law firms ever filed complaints for clients who had

                                       4   never visited the businesses against whom we filed a lawsuit on the client’s behalf. Still, if this

                                       5   were the case, I was not in a position to have any knowledge of such activities because they were

                                       6   far outside my responsibilities.

                                       7            32.    While working at the Moore Law Firm and Mission Law Firm, I would give

                                       8   Tanya Moore ideas about better ways to run the practice. However, I was not involved in the

                                       9   ultimate decision making which was left primarily to Tanya Moore, and occasionally Randy
                                      10   Moore while he was still at the firm. Likewise, I was not involved in the day-to-day operations

                                      11   of the firm. At all times I was employed at the Moore/Mission law firms, I was nothing more
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   than an employee, and I was compensated like every other employee at the firm.
      Los Angeles, CA 90071




                                      13            33.    I did not know attorney LeRoy Falk had filed for bankruptcy, or that the Mission

                                      14   Law Firm had dissolved, until reading motions to stay/motions for reconsideration filed by

                                      15   Sheppard Mullin (the law firm representing Plaintiff in this action) in five cases in which they

                                      16   represented the defendants. In those motions, I learned for the first time about LeRoy Falk’s

                                      17   bankruptcy and Mission Law Firm’s dissolution. I was never involved in any type of substantive

                                      18   operational decision making at the firm. My involvement related to legal issues, with some

                                      19   marketing and employee management.
                                      20            34.    I have never met or communicated with Ronny Loreto or Jason Loreto.

                                      21            I declare under penalty of perjury under the laws of the State of California and the United

                                      22   States of America that the foregoing is true and correct. This declaration was signed by me in

                                      23   Saratoga, California on the date set forth below.

                                      24
                                                      Oct 8, 2019
                                                                                         Marejka Sacks
                                           Dated:                                        Marejka Sacks (Oct 8, 2019)
                                      25                                                 Marejka Sacks
                                      26
                                      27
                                      28                                                    -9-
                                                DECL. MAREJKA SACKS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
